NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                   JAMES JOSEPH KNOCHEL, Appellant,

                                        v.

             WEST YAVAPAI GUIDANCE CLINIC, Appellee.

                             No. 1 CA-HC 17-0001
                               FILED 7-11-2017


           Appeal from the Superior Court in Yavapai County
                        No. P1300CV201600447
                 The Honorable Cele Hancock, Judge

                            APPEAL DISMISSED


                                   COUNSEL

James Joseph Knochel, Prescott
Appellant

The Ledbetter Law Firm P.L.C., Cottonwood
By James E. Ledbetter, Tosca G. Henry
Counsel for Appellee
                           KNOCHEL v. WYGC
                           Decision of the Court



                         MEMORANDUM DECISION

Judge Patricia K. Norris1 delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.


N O R R I S, Judge:

¶1            Appellant, James J. Knochel, appeals from the superior court’s
order dismissing without prejudice his “Petition for Writ of Habeas Corpus
with Supporting Memorandum of Law” (“Petition”) on behalf of E.M.2
because he failed to comply with the procedural requirements of A.R.S. §
36-546(A)(2).3 For the following reasons, we dismiss this appeal for lack of
jurisdiction.

                               DISCUSSION

¶2            We have an independent duty to determine whether we have
jurisdiction over an appeal. Grand v. Nacchio, 214 Ariz. 9, 15, ¶ 12, 147 P.3d
763, 769 (App. 2006). Generally, a party may only appeal a final judgement.
A.R.S. § 12-2101(A)(1) (2016); Baker v. Bradley, 231 Ariz. 475, 479, ¶ 9, 296
P.3d 1011, 1015 (App. 2013) (court of appeals jurisdiction “limited to

              1The  Honorable Patricia K. Norris, Retired Judge of the Court
of Appeals, Division One, has been authorized to sit in this matter pursuant
to Article VI, Section 3 of the Arizona Constitution.

              2Although  labeled a “Petition for Writ of Habeas Corpus,” the
Petition expressly did not request E.M.’s release from court ordered mental
health treatment at the West Yavapai Guidance Clinic (“WYGC”). Instead,
the Petition requested the court to “investigate” E.M.’s mental health
treatment under Arizona Revised Statutes (“A.R.S.”) section 36-546 (2016).
Accordingly, as did the superior court, we have treated the Petition as a
request for relief under A.R.S. § 36-546.

              3Section
                     36-546(A)(2) requires that a request for release “shall
be delivered to the medical director of the agency” providing treatment.
The record before us contains no evidence that Knochel’s request was
delivered to the medical director of WYGC—the agency providing
treatment. Although the Legislature amended this statute in 2017, after
Knochel filed the Petition, the amendments did not change these
requirements.


                                      2
                            KNOCHEL v. WYGC
                            Decision of the Court
appeals from final judgements which dispose of all claims and parties”)
(citations omitted). A final judgment dismissing an action with prejudice is
appealable, but an order dismissing an action without prejudice is not.
Workman v. Verde Wellness Ctr., Inc., 240 Ariz. 597, 600, ¶ 7, 382 P.3d 812, 815
(App. 2016) (order dismissing without prejudice is not a final judgement
under A.R.S. § 12-2101(A)(1) because plaintiff can refile action and has
nothing to appeal) (citation and quotation omitted).

¶3            Here, the superior court’s order dismissed the Petition
“without prejudice to the proper procedural filings.” Accordingly, we lack
jurisdiction over this appeal.

                               CONCLUSION

¶4            For the foregoing reasons, we dismiss Knochel’s appeal for
lack of jurisdiction. We deny WYGC’s request for an award of attorneys’
fees on appeal because it did not identify a substantive basis for its request
as required by Arizona Rule of Civil Appellate Procedure (“ARCAP”)
21(a)(2). Nevertheless, we award WYGC’s costs on appeal contingent upon
its compliance with ARCAP 21(b).




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         3